 


109 HR 4150 IH: Children’s Health Equity Technical Amendment Act of 2005
U.S. House of Representatives
2005-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4150 
IN THE HOUSE OF REPRESENTATIVES 
 
October 26, 2005 
Mr. Inslee (for himself, Mr. Reichert, Mr. Smith of Washington, Ms. DeLauro, Mr. Dicks, Mr. Gordon, Mr. Hastings of Washington, Miss McMorris, Mr. Ford, Mr. Van Hollen, Mr. Larson of Connecticut, Mr. Peterson of Minnesota, Mr. Sanders, and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XXI of the Social Security Act to permit qualifying States to use a portion of their allotments under the State children’s health insurance program for any fiscal year for certain Medicaid expenditures. 
 
 
1.Short titleThis Act may be cited as the Children’s Health Equity Technical Amendment Act of 2005. 
2.Authority for qualifying states to use portion of schip allotment for any fiscal year for certain medicaid expenditures 
(a)In GeneralSection 2105(g)(1)(A) of the Social Security Act (42 U.S.C. 1397ee(g)(1)(A)) is amended by striking fiscal year 1998, 1999, 2000, or 2001 and inserting a fiscal year. 
(b)Effective DateThe amendment made by subsection (a) shall take effect as if enacted on October 1, 2004. 
 
